Title: From John Adams to John Marshall, 14 August 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy August 14 1800

I received but last night your favor of the 4th. I have read the papers enclosed. 1. the letter from Mr. Robert Waln 2. the letter from Gid. Hill Wells. 3d The representation of three masters of vessels, Thomas Choate, Robert Forrest & Knowles Adams relative to the consulate of Madeira.—If there is a necessity of removing Mr. John Marsden Pintard, a native American & an old consul, why should we appoint a foreigner in his stead? Among the number of aplications for consulates, cannot we find an American capable & worthy of the trust? Mr. Lamar is a partner in a respectable house—but it is said to be an English or rather a Scotch House. Why should we take the bread out of the mouths of our own children & give it to Strangers? We do so much of this in the army, navy & especially in the consulships abroad, that it frequently gives me great anxiety. If however you know of no American fit for it, who would be glad of it, I shall consent to your giving the commission to Mr. Lamar, for it seems to me from these last representations there is a necessity of removing Mr. Pintard.
With high esteem &c

N.B I return you all the papers.

